Opinion issued February 3, 2005















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00774-CR
____________

HARRISON BATISTE, III, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 25th District Court
Colorado County, Texas
Trial Court Cause No. CR03-51



 
MEMORANDUM  OPINION
               Appellant, Harrison Batiste, III, pleaded no contest to the offense of assault
on a public servant.  In accordance with a plea bargain agreement, the trial court
deferred adjudication,  placed on community supervision for five years, and assessed
a fine of $500.  The State subsequently filed a motion to adjudicate guilt.  Appellant
pleaded true to the allegations in the State’s motion.  The trial court assessed
punishment at confinement for 10 years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).